 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Jody Ruebesam
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     JODY RUEBESAM,                                     Case No.: 2:18-cv-00236-MCE-KJN
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 U.S. BANK, N.A.,
16                  Defendant.
17
18
            Pursuant to the stipulation of the Parties, and good cause appearing, U.S. Bank, N.A. is
19
     dismissed, with prejudice, each party shall bear its own attorneys’ fees and costs.
20
            IT IS SO ORDERED.
21
     Dated: December 30, 2018
22
23
24
25
26
27
28

                                                       1
                                              [PROPOSED] ORDER
